Citation Nr: 1453352	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  07-25 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for psychiatric disability other than PTSD.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability, and if so, whether the reopened claim should be granted.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability, and if so, whether the reopened claim should be granted.

5.  Entitlement to service connection for malaria.

6.  Entitlement to service connection for a skin disability of the feet, claimed as jungle rot.

7.  Entitlement to service connection for shell fragment wound scars of the arm.

8.  Entitlement to service connection for bilateral hearing loss disability.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for a left shoulder disability.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

13.  Entitlement to restoration of a 100 percent rating for prostate cancer with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to August 1970, with service in the Republic of Vietnam from December 1967 to December 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2006, June 2008 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2014; a transcript of the hearing is associated with the record.

The record before the Board consists of the Veteran's paper claims files and  electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The RO has developed for appellate consideration the issue of whether new and material evidence has been received to reopen a claim for service connection for PTSD and if so whether the reopened claim should be granted.  The record reflects, however, treatment for anxiety and depression, to include a notation of depressive symptoms related to service-connected disabilities.  Therefore, the Board has concluded that the issue of entitlement to service connection for psychiatric disability other than PTSD also is properly before the Board.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Also, since the March 2009 statement of the case, additional evidence (post-service VA and private treatment records related to various medical matters) was received.  Any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 (2014).  However, the Board has thoroughly reviewed the voluminous records added to the record since March 2009 and finds that these records do not include any reference to malaria.  Thus, this new evidence does not have a bearing on the claim denied herein.  Therefore, the provisions of the regulation do not apply, and the case need not be returned to the RO.  

The issues of whether new and material evidence has been received to reopen claims for service connection for PTSD and left and right knee disabilities; entitlement to service connection for psychiatric disability other than PTSD, shell fragment wound scars of the arm, bilateral hearing loss disability, tinnitus, a left shoulder disability and hypertension; entitlement to a TDIU, and entitlement to restoration of a 100 percent rating for prostate cancer with erectile dysfunction are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A skin disorder of the Veteran's feet is etiologically related to his active service.

2.  Malaria has not been present during the pendency of this claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability of the feet, claimed as jungle rot, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  Malaria was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regard to the Veteran's claim to reopen a claim for service connection for a skin disorder of the feet, the record reflects that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim; therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014) in regard to these issues. 

As to the claim for service connection for malaria, the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the malaria claim, the record reflects that the Veteran was provided all required notice in a letter mailed in January 2008, prior to the initial adjudication of the claim.

With respect to the malaria claim, all appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate either claim.  

The Board is also unaware of any such records.  The Board also acknowledges that the Veteran was not afforded a VA examination in response to his claim for service connection for malaria in particular, but was provided a June 2011 VA general medical examination.  The Board finds, however, that examination for malaria in particular is not necessary to decide this claim.  As discussed below, there is no competent evidence of record indicating that the Veteran has, or has ever had, malaria.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the malaria claim, and no VA medical examination or opinion is warranted.  

Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

II.  Service Connection

A.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Skin Disability of the Feet

The Veteran asserts he has had jungle rot on both of his feet ever since his service in the Republic of Vietnam.  The Board has reviewed the evidence of record and finds that the Veteran's skin disorder of the feet is etiologically related to his active service.

The Veteran's service personnel records confirm that the Veteran served on the ground in the Republic of Vietnam from December 1967 to December 1968.  At his May 2014 hearing, he reported that his feet stayed wet during the monsoon season.  He recalled being issued just two pairs of boots and four pairs of socks, such that when monsoon season arrived, it was impossible to keep his feet dry.  He recalled that the skin became "heavy" and peeled off of his feet, including on and between his toes.  He remembered being given a lotion for his feet that he was to use daily. The Veteran also reported that ever since service he has had to use lotion and to wear cotton socks in order to deal with the skin on his feet, which becomes dry and peels.  

A review of the Veteran's service treatment records (STRs) reveals that the Veteran did in fact see a clinician several months after his return from Vietnam.  In May 1969, he was treated for splitting skin on his toe and prescribed bacitracin and neomycin ointments.  Following active service, clinical records related to the skin on his feet are limited.  However, in December 2008, the Veteran's private physician noted a previous prescription for Amlactin lotion 12%, which was not helping with the skin condition on the Veteran's feet.  The Veteran was to be referred to dermatology for treatment.  This private physician specifically noted that the Veteran, "has chronic thick cracked skin bottom of both feet since 'jungle rot' while in Vietnam war 12/67-12/68."  

Thus, the record includes in-service notation of a skin condition on the Veteran's feet shortly following his service in Vietnam, which was treated with prescription lotion, as well as post-service similar treatment with a notation in the medical record that the condition was chronic since active service.  Further, the record includes the Veteran's lay testimony as to his in-service experiences and ongoing medical condition ever since.  The Board notes that the Veteran is competent to state his personal recollections of symptoms and treatment in service, as well as symptoms existing ever since.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found no reason to find the Veteran anything other than credible in this regard.  The Board also observes that the in-service treatment related to a skin disorder on the feet is indeed confirmed in the STRs.  Consistently throughout this claim and appeal, the Veteran has stated that he has experienced a skin condition on his feet ever since his active service.  Further, there is no evidence against the notion that the Veteran's skin condition of the feet is related to his active service.

In sum, the Board finds the various statements by the Veteran to VA and to his treating physicians, as well as the hearing testimony as to this issue, to be competent, credible and persuasive evidence linking his current skin condition of his feet to service.  The in-service event to which the Veteran links the onset of these symptoms is consistent with the type of service he experienced on the ground in Vietnam, and treatment for these symptoms is clearly shown in the STRs shortly following his return from Vietnam.  Further, his reports of continuous symptoms since that time have been consistent throughout this claim and appeal.  The Board finds that the preponderance of the evidence is in favor of the claim for service connection for a skin condition of the feet.  Accordingly, entitlement to service connection for a skin disorder of the feet, claimed as jungle rot, is warranted.

C.  Malaria

The Veteran is claiming service connection for malaria.  The Veteran contends that he was treated for malaria in service, however, a review of the STRs does not confirm any such treatment.  There is no in-service clinical evidence of malaria treatment and no notation on the August 1970 separation examination report of any history of malaria.  At the time of his May 2014 hearing, the Veteran suggested that he contracted malaria during his tour in the Republic of Vietnam.  The Veteran believes he was diagnosed with malaria during service, but confirmed that at no time since service has he been treated for the disease.  Further, at the hearing, the Veteran's representative expounded upon the theory of malaria manifesting in-service by suggesting that mosquitoes carrying the disease were prevalent in Vietnam during the time of the Veteran's confirmed tour of duty.  The Board, however, cannot accept this as evidence that the Veteran was actually bitten by a mosquito carrying the disease, or that any such mosquito transmitted the disease to the Veteran during that timeframe. 

The Board has examined the entire record, to include available service treatment records, post service private records and VA clinical records.  There is no indication anywhere in the record that the Veteran has had malaria or any residuals of malaria during the pendency of this claim or at any time.  There are also no laboratory findings at any time suggestive of malaria.  As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for malaria must be denied.  

The Board has duly considered the benefit of the doubt doctrine.  However, for the reasons explained above, the Board finds that the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  


ORDER

Service connection for a skin disability of the feet, claimed as jungle rot, is granted.

Service connection for malaria is denied.


REMAND

The Board is of the opinion that additional development is required before the remaining issues are decided. 

VA Examinations

Based upon a review of the claims files, the Board finds that VA examinations are warranted for the Veteran's claims for service connection for psychiatric disability, bilateral hearing loss disability and tinnitus.

Psychiatric Disability 

The Veteran contends that he has a current acquired psychiatric disorder due to his active service.  A review of the Veteran's service treatment records reveals that in November 1967 he was seen for anxiety reaction, although there is no other indication of psychiatric care during active service and the Veteran does not contend that he was treated during service.  Nonetheless, there is an in-service indication of anxiety.  The Veteran was discharged from active service in August 1970.  Following service, the Veteran's first claim related to a psychiatric disorder was filed in January 1981.  Since that time, he has manifested depressive symptoms and anxiety.  

In September 2013, the Veteran was afforded a VA PTSD examination to assess whether he has a current diagnosis of PTSD.  The VA examiner found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD, but found that the Veteran's appropriate diagnosis is anxiety, not otherwise specified (NOS), with anxiety and depressive symptoms.  To date, however, the Veteran has not been afforded a VA examination to determine whether it is as likely as not that any current acquired psychiatric disorder, other than PTSD, initially manifested during his active service, in particular at the time of his November 1967 treatment for anxiety reaction.  Further, the September 2013 examiner, went on to opine that the Veteran's anxiety, NOS, is related to several psychosocial factors and to his prostate cancer residuals.  The Board notes that the Veteran is service-connected for prostate cancer.  An opinion addressing secondary service connection is needed in this regard as well, since a mere determination that the Veteran's anxiety is "related to" prostate cancer is not sufficient.  For these reasons, this claim must be remanded for a new VA examination and adequate opinions as to as to all aspects of this claim.  See 38 C.F.R. § 3.159 (c)(4) (2014).

Bilateral Hearing Loss and Tinnitus

Again, the Veteran has confirmed service on the ground in Vietnam during the Vietnam Era.  Further, his DD Form 214 confirms his military occupational specialty (MOS) as "0811 FABtryman," which is indicative of a Marine Corps Field Artillery Cannoneer.  The Veteran reported at his May 2014 hearing that he generally used a Howitzer artillery piece during his service and that he was exposed to noise due to its firing.  The Board finds that the Veteran's MOS, type of service, and use of a Howitzer, is consistent with in-service noise exposure.  Noise exposure is therefore conceded in this case.

At the time of a June 2011 VA general medical examination there is an indication of at least some hearing loss, although the basis for this notation is unknown.  The examiner also noted the presence of current tinnitus.  To date, however, the Veteran has not been afforded a VA audiological examination to assess the nature and etiology of any hearing loss or tinnitus present.  VA is obliged to provide an examination or obtain a medical opinion if the evidence of record:  contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).  Under the circumstances, the Board finds the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claims for service connection for bilateral hearing loss and tinnitus.  Because no such examination has been conducted in this case, a remand is required.

Notice and Records

As discussed above, the Veteran's psychiatric claim has been recharacterized as a claim for service connection for any psychiatric disorder.  Further, a VA examiner has suggested that the Veteran's anxiety disorder is related to his service-connected prostate cancer.  Moreover, the Veteran provided Board hearing testimony in May 2014 suggesting that his hypertension was caused or is aggravated by his psychiatric disorder, and the symptoms thereof, including increased stress and anger.  On remand, the originating agency must provide the Veteran with adequate notice of the evidence necessary to establish his claims, to include the recharacterized psychiatric disorder claim, as well as the claims for service connection on a secondary basis.  38 C.F.R. § 3.159(b) (2014).

The originating agency should also undertake appropriate development to obtain any pertinent ongoing VA and private treatment records related to the Veteran's claimed disabilities.  38 C.F.R. § 3.159(c) (1) and (2) (2014).

All Claims - Supplemental Statement of the Case

In July 2007, the RO issued a statement of the case with regard to the Veteran's pending claims, which included service connection for psychiatric disability, right and left knee disabilities, a left shoulder disability, tinnitus, and hearing loss, and entitlement to a TDIU.  A statement of the case as to the issue of service connection for hypertension was issued in March 2009.  Since the issuance of these statements of the case, many years of private and VA treatment records, several VA examination reports, as well as records from the Social Security Administration, were associated with the record.  While some of this evidence does not relate to or have a bearing on the issues on appeal, much pertinent evidence was not reviewed by the RO in conjunction with the issues remaining on appeal.  RO consideration of the additional evidence was not waived.  Accordingly, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2014).

Restoration of 100 Percent Rating for Prostate Cancer

In November 2013, the RO proposed to reduce the Veteran's rating for prostate cancer from 100 percent to noncompensable.  By way of a March 2014 rating decision, the RO reduced the rating, effective June 1, 2014.  In May 2014, the Veteran, by way of his representative, filed a notice of disagreement (NOD) with the March 2014 decision.  In particular, the Veteran is seeking restoration of his 100 percent rating for prostate cancer.  He has submitted current medical records in support of his claim, and the RO, in July 2014, sent him a letter recognizing receipt of his NOD; however, the RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Entitlement to a TDIU

In addition to the claims discussed above, the Veteran has also had a claim pending for entitlement to a TDIU since January 2006.  At his May 2014 hearing, the Veteran alleged that he has been unemployable throughout the pendency of these claims, particularly due to his shoulder disability, but generally claiming to be unemployable due to all of the claimed service-connected disabilities, as well as the already service-connected disabilities of diabetes mellitus and prostate cancer.  In the May 2014 statement related to restoration of the 100 percent rating for prostate cancer, the Veteran again claimed that he is unemployable.  The TDIU claim is, therefore, inextricably intertwined with the pending appeals related to the disabilities due to which the Veteran contends he is unemployable.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, the claim of entitlement to a TDIU is remanded along with the remaining claims.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Afford the Veteran all required notice in response to the claims for service connection for psychiatric disability and hypertension, to include notice with respect to claims for service connection on a secondary basis.

2.  Obtain relevant and ongoing VA and private treatment records related to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.

The Veteran's claims files and any pertinent evidence in the electronic files that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  The examiner should identify all acquired psychiatric disorders that have been present during the pendency of this claim (January 2006 to the present).

Based on review of the record and the examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to active service.  In this opinion, the examiner must consider the in-service November 1967 treatment for anxiety reaction and determine whether this was as likely as not the initial manifestation of any currently diagnosed acquired psychiatric disorder. 

If not, the examiner should determine whether it is at least as likely as not that the disorder was caused or permanently worsened by any of the Veteran's service-connected disabilities.  In this regard, the examiner is asked to consider the September 2013 VA examiner's statement that the Veteran's anxiety is related to his service-connected prostate cancer.  

For purposes of the opinions, the examiner should assume that the Veteran is credible.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

4.  Once the record is developed to the extent possible, the RO or the AMC should afford the Veteran a VA audiological examination by an examiner with appropriate expertise to determine the nature and etiology of any hearing loss and tinnitus present during the period of the claims.

The Veteran's claims files and any pertinent evidence in the electronic files that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Based on review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any hearing loss and tinnitus present during the pendency of the claims as to whether it is at least as likely as not (i.e., at least 50 percent probable) that it is etiologically related to the Veteran's active service, to include conceded in-service noise exposure.  

For purposes of the opinions, the examiner should assume that the Veteran is credible.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  An SOC on the claim for restoration of a 100 percent rating for prostate cancer with erectile dysfunction, effective from June 1, 2014, should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

7.  Then, the RO should readjudicate all of the Veteran's remaining claims, to include consideration of all evidence received since the July 2007 statement of the case.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


